DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 02/08/2021.  As directed by the amendment: claim 1 has been amended, no additional claims have been cancelled, no new claims have been added, and claims 19-21 remain withdrawn from consideration as being drawn to a non-elected species/invention. Thus, claims 1, 2, 4, 5, 9-13 and 15-18 are presently pending examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 9-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation of “the proximal end” (of the wedge body) on line 9; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this issue, it is suggested the claim be amended by deleting the word “the” and replacing it with the word “a” on line 9.  Furthermore, the third to last line of claim 1 recites the limitation of “a proximal end” (of the wedge body), is this “proximal end” the same as the one first recited on line 9 of the claim; if so, it suggested the word “a” be deleted and replaced with the word “the”, on the third to last line, in order to clarify.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,821,298) in view of Gotfried (US PG Pub. 2016/0184099) and in view of Blain et al. (US PG Pub. 2015/0190242), hereinafter Blain.
Regarding claim 1, Jackson discloses an open wedge implant (301), illustrated in Figures 18-24, comprising a wedge body (302) comprising a first expandable portion (310), a second expandable portion (311) connected to the first expandable portion (310) by way of an intervening distal attachment (312), and a proximal opening (PO) within the wedge body (302), wherein the wedge body is tapered along a length and is configured such that a cross-section at the proximal end (CPE) is larger than at a distal end (CDE) of the wedge body, illustrated in Figure 24 and modified figure 24, below; the first and second expandable portions respectively (310, 311) comprise a first face (314) and a second face (315) comprising roughened exterior surfaces, the roughened exterior surfaces spanning the entirety of the first and second faces, wherein the first and second roughened faces comprise one or more surface features (321), the first and second faces configured for contacting bone portions exposed during an osteotomy, illustrated in Figures 18, 20, 23 and 24; wherein each of the first and second expandable portions comprising proximal and distal windows (30/220/426), illustrated in Figures 1, 3, 4, 15-17, 25 and 27 (Column 6, Lines 28-30; Column 10, Lines 49-51 & Column 12, Lines 66-67), the windows allow for bone growth therebetween and through the device, in order to aid in the In re Japikse, 86 USPQ 70; an expander (303) configured to separate the first and second expandable portions so as to increase a proximal thickness and a wedge angle of the wedge body, a distal end, of the expander, comprising a flat portion (344) configured to contact a distal surface (DS) of the proximal opening (PO), illustrated in Figures 18, 20, 22-24 and modified figures 20 and 24, below, wherein the proximal opening (PO) comprises a first bevel (332) in the first expandable portion (310) and a second bevel (333) in the second expandable portion (311) which are configured to contact a first taper (341) and a second taper (342) in the expander (303), , In re Dailey et al., 149 USPQ 47; but Jackson does not specifically disclose the proximal end of the wedge body being wider than the distal end, that the wedge body comprises a thermoplastic polymer, and that the first and second faces comprise a titanium plasma spray coating applied to a PEEK or PEKK substrate.

    PNG
    media_image1.png
    429
    722
    media_image1.png
    Greyscale

	However, Gotfried teaches an implant (20), illustrated in Figures 1A and 1B, in the same field of endeavor, comprising a wedge body comprising a proximal/front end (22) and a distal/rear end (24), wherein the proximal/front end (22) has a width (D7) which is wider than a width (D4) of the distal/rear end (24), illustrated in Figure 1B ([0089]; [0090], Line 1 & [0091], Last 3 lines).  Furthermore, Blain teaches an implant (300), illustrated in Figures 12-14, in the same field of endeavor, comprising a wedge body having upper and lower structures (302, 204, respectively) comprising a thermoplastic polymer, specifically PEEK/PEKK ([0122], Lines 1-5), wherein the top and bottom surfaces (308, 328, respectively) of the upper and lower structures (302, 204, respectively) are coated with titanium ([0123], Lines 10-12 – it is to be noted that though it does not disclose the titanium coating is applied by a plasma spray, this parameter is deemed to be a product-by-process limitation, and as explained in detail above, patentability is based on the product itself, i.e. the device of Blain comprises a titanium coating on the top and bottom surfaces of a PEEK/PEKK substrate); the titanium coating forms a roughened surface which aids in bone growth with adjacent vertebra, forming a stronger connection ([0123]).
In re Dailey et al., 149 USPQ 47.  Furthermore, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first and second faces, of the wedge implant of Jackson, to comprise a titanium coating applied to a PEEK/PEKK substrate (as taught by Blain), in order to aid in bone growth with adjacent vertebra, forming a stronger connection.
Regarding claim 2, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, and inasmuch as only the final device/apparatus bears patentable weight, not the intended use, Jackson in view of Gotfried and Blain disclose all the structural limitations as set forth in the claims of the final open wedge implant, and would be capable of being (i.e. has the physical structure to be able to be) used to perform osteotomies in the feet, and therefore anticipates this claim.
Regarding claim 4, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the first face (314) and the second face (315) comprise surfaces with apertures (320) of the open wedge implant that are configured for contacting bone portions exposed during an osteotomy and allowing new bone to grow through, illustrated in Figure 18 (Jackson: Column 11, Lines 55-60).
Regarding claim 5, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second expandable portions 
Regarding claims 9-11, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches tightening the proximal screw (304) draws the expander (303) distally into the wedge body, thereby changing the open wedge implant from an initial configuration characterized by a narrow proximal thickness and a small wedge angle of the open wedge implant, illustrated in Figure 23, to an expanded configuration characterized by a proximal thickness larger than the narrow proximal thickness of the initial configuration, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 12, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 9, wherein Jackson further teaches the distal attachment (312) biases the wedge body (302) in the initial configuration, thereby maintaining an assembled state of the open wedge implant, illustrated in Figures 18, 20 and 23 (Jackson: Column 11, Line 47 – Column 12, Line 10).
Regarding claim 13, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the wedge body (302) comprises a proximal opening (PO) configured to receive the expander (303), illustrate in Figures 18, 20, 23, 24 and modified figure 24, above, such that the first and second expandable portions increasingly separate as the expander is drawn distally into the proximal opening, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 15, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second tapers (341, 342) give the expander a distally tapering thickness suitable for separating the first and second expandable 
Regarding claim 16, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the expander (303) comprises a recess (351) configured to loosely retain a smooth portion (352) of the proximal screw (304), the recess allowing free rotation of the smooth portion while a threaded portion (354) of the proximal screw is rotatably engaged within a threaded channel (322) disposed between the first and second expandable portions (310, 311), illustrated in Figures 18 and 20 (Jackson: Column 12, Lines 1-10).
Regarding claim 17, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the expander (303) comprises a countersink (351) configured to retain a head portion (352) of the proximal screw (304), illustrated in Figures 18 and 20, allowing free rotation of the screw and preventing the expander from becoming disengaged from the screw, the countersink comprising a depth such that the head portion is positioned substantially entirely within the body of the expander and remains substantially flush with the proximal end of the wedge body, illustrated in Figure 18 (Jackson: Column 12, Lines 1-4).
Regarding claim 18, Jackson in view of Gotfried and Blain disclose the open wedge implant of claim 1, wherein Jackson further teaches the proximal screw (304) comprises a proximal socket (355) configured to facilitate engaging and rotating the proximal screw by way of a driver, illustrated in Figure 18 (Jackson: Column 12, Lines 8-10).


Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 stating the prior art of Jackson in view of Gotfried and Blain fails to teach, alone or in combination, the newly added parameter of the first and second expandable portions comprising a proximal window and a pair of distal windows.  Examiner respectfully disagrees with applicant’s assertion.  As mentioned above in the rejection section, though Jackson does not specifically teach “a pair” of distal windows in the first and second expandable portions, Jackson does teach proximal and distal windows (30/220/426) in first and second expandable portions, illustrated in Figures 1, 3, 4, 15-17, 25 and 27 (Jackson: Column 6, Lines 28-30; Column 10, Lines 49-51 & Column 12, Lines 66-67), and states that these windows allow for bone growth therebetween and through the device, in order to aid in the fusion of the vertebral bodies adjacent to the implantable device (Jackson: Column 7, Lines 2-5 & Column 9, Lines 8-11).  Furthermore, it is also to be noted that the originally filed specification of the current application at hand states that the number and shape of the windows in the first and second expandable portions doesn't have to be limited to what is illustrated in Figures 10-11 (which illustrates one proximal and two/a pair of distal windows), “but rather any number and shape of the windows and openings may be incorporated into the open wedge implant 240 without limitation” ([0039], Last 4 Lines of the originally filed specification of the current application at hand).  Thus, the parameter of the first and second expandable portions having a pair/two distal windows is deemed to be a mere matter of normal design choice, not involving a novel inventive step, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate number and/or locations for the windows in the first and second In re Japikse, 86 USPQ 70.  Therefore, the rejection of independent claim 1, and all the claims that depend from it, is deemed to be proper since all the structural limitations set forth in the claim have been taught, and thus, the rejection stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/DINAH BARIA/Primary Examiner, Art Unit 3774